 19-35795-cgm Doc 10-12 Filed 05/22/19 Entered 05/22/19 14:05:27 Attorney
          Declaration in Support of OTSC for Expedited Hearing Pg 1 of 5


CORBALLY, GARTLAND and RAPPLEYEA, LLP                                     Proposed Hearing Date: June
                                                                          4, 2019 at 11:00 A.M.
Attorneys for Rhinebeck Bank                                              Return Date: _____________
35 Market Street
Poughkeepsie, New York 12601
(845) 454-1110
Patrick T. Gartland, Esq. (PG0688)
Brooke D. Youngwirth (BY1210)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
In Re:                                                                     Case No. 19-35795(cgm)

                                                                            Chapter 11
        G&D Leasing, Inc.,
                                                                           DECLARATION
                                             Debtor.
----------------------------------------------------------------------X

        Brooke D. Youngwirth, Esq., an attorney duly admitted to practice law in the courts of the

State of New York and, more particularly, in the Southern District of New York, hereby declares

the following to be true under the penalties of perjury and pursuant to 28 U.S.C. § 1746:

        1. I submit this Affirmation in Support of Rhinebeck Bank’s Order to Show Cause in

             support of an expedited hearing with respect to its Motion to lift the automatic stay or

             in the alternative, to dismiss this action, among other relief.

        2. Specifically, I submit this declaration pursuant to Rule 9077-1(a) of the Local

             Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of

             New York (the “Local Bankruptcy Rules”) and pursuant to Rule 9006(c) of the Federal

             Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and request that the Court

             shorten the notice period to consider the Motion which is filed contemporaneously

             herewith, and set the hearing for the Scheduling Motion on or before June 4, 2019 at




                                                        1
19-35795-cgm Doc 10-12 Filed 05/22/19 Entered 05/22/19 14:05:27 Attorney
         Declaration in Support of OTSC for Expedited Hearing Pg 2 of 5


       11:00 a.m. (the “Hearing Date”). A proposed Order to Show Cause is attached hereto

       as Exhibit “A”.

    3. Rule 9006-1(b) of the Local Bankruptcy Rules and Rule 9006(f) of the Bankruptcy

       Rules provide that the Scheduling Motion requires fourteen (14) days’ notice of the

       hearing plus three (3) days for mailing. Rule 9006(c) of the Bankruptcy Rules

       authorizes the Court, for cause shown, to reduce the notice period.

    4. Rhinebeck Bank requests to proceed by Order to Show Cause to shorten the notice

       period and schedule a hearing for expedited consideration of the relief sought because

       Rhinebeck Bank has been and will continue to be severely prejudiced by a continued

       stay of this matter as the sale of this Property has been stayed four times. See annexed

       Motion to Lift Stay.

    5. Not only does Rhinebeck Bank continue to incur more legal fees in responding to the

       instant bankruptcy petition, but each time the sale is stayed, and the longer it is stayed,

       Rhinebeck Bank loses potential bidders for the Subject Property.

    6. Furthermore, interest continues to accrue on the amount owed under the Subject Note

       and Mortgage and Rhinebeck bank continues to incur thousands of dollars in expenses

       in re-noticing the sale repeatedly each time that the sale is stayed, paying for forced

       placed insurance, among other expenses.

    7. Moreover, Rhinebeck Bank is concerned that the Debtor and/or the Prior Debtor, 119

       Main Street, LLC will remove fixtures, equipment, hardware and/or transfer the

       Subject Property while the matter remains stayed.




                                             2
19-35795-cgm Doc 10-12 Filed 05/22/19 Entered 05/22/19 14:05:27 Attorney
         Declaration in Support of OTSC for Expedited Hearing Pg 3 of 5


    8. Under the circumstances, as discussed within the annexed Motion, Rhinebeck Bank

       respectfully submits that expedited consideration of the Scheduling Motion is

       necessary and appropriate.

    9. Rhinebeck Bank has informed all adversely named parties of the instant relief sought

       prior to filing.

    10. On May 21, 2019, at 11:31 AM, I called Mr. Dino Toscani on his cell phone to inform

       him that Rhinebeck Bank would be filing the instant Order to Show Cause and

       corresponding Motion so that filing same would be done on notice to all potentially

       affected parties.

    11. Upon information and belief, Mr. Toscani picked up the phone. However, the speaker

       identified himself as “Mr. Toscani’s driver” and stated that he and Mr. Toscani were in

       the Virgin Islands currently.

    12. I told him that Rhinebeck Bank would be filing the instant Order to Show Cause and

       corresponding Motion and requested that Mr. Toscani call me back.

    13. The speaker stated that Mr. Toscani would not call me back and that I would have to

       call his attorney. I told him that I did not know that Mr. Toscani was represented in this

       matter and asked the name of the attorney.

    14. The speaker said that he would have to call me back in a few hours.

    15. The only attorney that I am aware of that the speaker may have been referring to is Mr.

       David Jedell. Mr. Jedell represents Debtor in the Supreme Court Action filed in Ulster

       County Supreme Court, Index No. 2019-1135.

    16. However, Mr. Jedell represented to me and the Ulster County Supreme Court in an e-

       mail that he does not represent G & D Leasing, LLC with respect to this bankruptcy



                                             3
19-35795-cgm Doc 10-12 Filed 05/22/19 Entered 05/22/19 14:05:27 Attorney
         Declaration in Support of OTSC for Expedited Hearing Pg 4 of 5


       matter. See Exhibit “B”. Currently, G & D Leasing, Inc. has filed the instant action

       pro se.

    17. On May 21, 2019 at 11:44 AM, I sent Mr. Jedell an e-mail telling him that Rhinebeck

       Bank would be filing the instant Order to Show Cause. A true and accurate copy of that

       e-mail is annexed hereto as Exhibit “B”.

    18. On May 21, 2019, at approximately 2:00 PM, Mr. Toscani called me. He told me he

       was flying back into New York tomorrow and that he was not represented by an

       attorney. He said that he did not want me to send him a copy of the proposed Order to

       Show Cause via e-mail today and that he would speak to me tomorrow.

    19. On May 21, 2019, at approximately 11:38 A.M., I called Ms. Georgina Tufano on her

       cell phone.

    20. Ms. Tufano answered the phone.

    21. I identified myself as an attorney for Rhinebeck Bank and asked Ms. Tufano if she or

       119 Main Street, LLC were currently represented by an attorney because I needed to

       speak to someone with respect to an Order to Show Cause that was going to be filed.

    22. She stated, in sum or substance, that her prior bankruptcy attorney, Julie Curley, may

       still represent her with respect to some aspect of 119 Main Street, LLC’s prior

       bankruptcy case, but not with respect to anything involving G & D Leasing, LLC or

       personally.

    23. I told Ms. Tufano that Rhinebeck Bank was bringing the instant Order to Show Cause

       and Motion and asked whether I should send any communication with respect to that

       to Ms. Curley or to her. Ms. Tufano asked that I contact Ms. Curley, as well e-mailed




                                            4
19-35795-cgm Doc 10-12 Filed 05/22/19 Entered 05/22/19 14:05:27 Attorney
         Declaration in Support of OTSC for Expedited Hearing Pg 5 of 5


       a copy of the proposed Order to Show Cause directly to her (Ms. Tufano’s) personal e-

       mail. I e-mailed Ms. Tufano a copy of same. See Exhibit “B”.

    24. It was my understanding from my law firm’s prior communications with Ms. Curley

       that she does not currently represent Ms. Tufano or 119 Main Street, LLC.

    25. However, in an abundance of caution, Patrick Gartland, a partner at my law firm, sent

       Ms. Curley an e-mail today to confirm same. Ms. Curley confirmed that she no longer

       represents 119 Main Street, LLC. See Exhibit “B”.

    26. On May 21, 2019, at 3:27 P.M., I sent a copy of the Proposed Order to Show Cause

       annexed hereto as Exhibit “A” to Mr. Jedell and Ms. Tufano, personally and in her

       capacity as Managing Member of 119 Main Street, LLC, via e-mail. See Exhibit “B”.

       I believe that Mr. Toscani and Debtor will receive the proposed Order to Show Cause

       prior to signature via electronic filing. Your Affirmant will also send a full copy of

       same to Ms. Tufano via e-mail upon filing and will upload an affidavit of service with

       respect to same on the docket.

    27. No previous application for similar relief has been made.

    28. Accordingly, Rhinebeck Bank respectfully requests that the Court enter an order, in the

       form attached hereto as Exhibit “A”, granting Rhinebeck Bank’s request to schedule

       an expedited hearing, shorten the notice periods, and grant such relief as this Court

       deems just and proper.

    Dated: Poughkeepsie, New York
    May 22, 2019

                                         __/s/Brooke D. Youngwirth_______________
                                         Brooke D. Youngwirth, Esq. (BY1210)




                                             5
